Per Curiam.
Appellant, Local 89 of the American Federation of State, County and Municipal Employees, AFL-CIO, prayed the Circuit Court for the County of Wayne for an injunction to enjoin appellees from interfering with normal activities of the officers of Local 89 and from conducting nominations and elections on April 17 and 24, 1969. Appellant took this appeal from the granting of appellees’ motion to dismiss made orally during argument and based on appellant’s failure to exhaust intraunion remedies.
The pleadings of the appellant, which did not charge fraud, substantiated that the decision of the International Union to require new elections was being appealed as provided in the union constitution. The case of McCann v. Local 12075, UMW (1967), 6 Mich App 720, therefore controls on the substantive issue. The case of Atkins v. Hartford Accident and Indemnity Co. (1967), 7 Mich App 414, controls on the procedural issue. The remaining arguments of appellant relating to the conduct of the hearing are not borne out by the transcript. The ruling of the trial court is affirmed, with costs to appellees.